Case: 2:20-cv-00027-WOB-CJS Doc #: 22 Filed: 03/31/20 Page: 1 of 3 - Page ID#: 168




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

                                      Electronically Filed

 NICHOLAS SANDMANN, by and                       :
 through his parents and natural guardians,      :      CASE NO. 2:20-cv-00027-WOB-CJS
 TED SANDMANN and JULIE SANDMANN,                :
                                                 :           Judge William O. Bertelsman
                      Plaintiff,                 :
                                                 :       Magistrate Judge Candace J. Smith
       v.                                        :
                                                 :
 ROLLING STONE, LLC and                          :
 PENSKE MEDIA CORPORATION,                       :
                                                 :
                      Defendants.
                                                 :



                  DISCLOSURE STATEMENT PURSUANT TO RULE 7.1

        In accordance with Federal Rule of Civil Procedure 7.1, Defendant Penske Media

 Corporation discloses that it does not have a parent corporation and there are no publicly held

 companies that own 10% or more of its stock.



                                            Respectfully submitted,

                                            /s/ Theresa A. Canaday
                                            Theresa A. Canaday (KBA# 88607)
                                            Samuel W. Wardle (KBA# 97365)
                                            FROST BROWN TODD LLC
                                            400 West Market Street, 32nd Floor
                                            Louisville, KY 40202-3363
                                            Phone: 502-589-5400
                                            Fax: 502-581-1087
                                            tcanaday@fbtlaw.com
                                            swardle@fbtlaw.com
Case: 2:20-cv-00027-WOB-CJS Doc #: 22 Filed: 03/31/20 Page: 2 of 3 - Page ID#: 169




                                     Michael E. Nitardy (KBA# 91613)
                                     FROST BROWN TODD LLC
                                     7310 Turfway Road, Suite 210
                                     Florence, KY 41042
                                     Phone: 859-817-5900
                                     Fax: 859-283-5902
                                     mnitardy@fbtlaw.com


                                     Kevin T. Shook (PHV pending)
                                     Ohio Bar No. 0073718
                                     FROST BROWN TODD LLC
                                     One Columbus, Suite 2300
                                     10 West Broad Street
                                     Columbus, OH 43215-3484
                                     Telephone: (614) 464-1211
                                     Facsimile: (614) 464-1737
                                     kshook@fbtlaw.com


                                     Ryan W. Goellner (PHV pending)
                                     Ohio Bar No. 0093631
                                     FROST BROWN TODD LLC
                                     3300 Great American Tower
                                     301 East Fourth Street
                                     Cincinnati, OH 45202
                                     Telephone: (513) 651-6800
                                     Facsimile: (513) 651-6981
                                     rgoellner@fbtlaw.com

                                     Counsel for Defendants, Rolling Stone, LLC and
                                     Penske Media Corporation




                                        2
Case: 2:20-cv-00027-WOB-CJS Doc #: 22 Filed: 03/31/20 Page: 3 of 3 - Page ID#: 170




                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, I electronically filed the foregoing document
 with the clerk of the court by using the CM/ECF system. Notice of this filing will be sent by e-
 mail to all parties by operation of the Court’s electronic filing system or by e-mail or first class
 mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

 Todd V. McMurtry (KBA# 82101)                        Nikki L. Baker
 Kyle M. Winslow (KBA# 95343)                         PETERSON BAKER, PLLC
 HEMMER DEFRANK WESSELS, PLLC                         701 South Seventh Street
 250 Grandview Drive, Suite 500                       LasVegas, NV 89101
 Ft. Mitchell, KY 41017                               Phone: 702-786-1001
 Phone: 859-344-1188                                  nbaker@petersonbaker.com
 Fax: 859-578-3869
 tmcmurtry@hemmerlaw.com
 kwinslow@hemmerlaw.com

 L. Lin Wood
 L. LIN WOOD, P.C.
 1180 W. Peachtree Street, Suite 2040
 Atlanta, GA 30309
 Phone: 404-891-1402
 Fax: 404-506-9111
 lwood@linwoodlaw.com



                                                        /s/ Theresa A. Canaday
                                                        Counsel for Defendants, Rolling Stone, LLC
                                                        and Penske Media Corporation



 0144420.0730688 4829-3912-3384v1




                                                  3
